Exhibit 10.3





AMENDED AND RESTATED
SECURITY AGREEMENT


(Alterra Healthcare Corporation)



THIS AMENDED AND RESTATED SECURITY AGREEMENT

(this "Security Agreement") is made and entered into as of July 7, 2003, by and
between ALTERRA HEALTHCARE CORPORATION a Delaware corporation ("Debtor"), whose
address is 10000 Innovation Drive, Milwaukee, Wisconsin 53226, and OMEGA
HEALTHCARE INVESTORS, INC., a Maryland corporation, whose address is 900 Victors
Way, Suite 350, Ann Arbor, Michigan 48108, for itself and as collateral agent
for Omega (Kansas), Inc., a Kansas corporation (for itself and as collateral
agent for Omega (Kansas), Inc., "Secured Party").



RECITALS:

      A.     Capitalized terms used and not otherwise defined herein shall have
the meanings given them in the Master Leases.

      B.     AHC Properties, Inc., a Delaware corporation ("AHC"), and Omega
Healthcare Investors, Inc. are parties to a Master Lease dated as of June 14,
1999, amended by a Forbearance Agreement and Amendment to Master Leases dated as
of January 31, 2002, and a Second Amendment to Master Leases dated of even date
herewith (as amended through and including the date of this Security Agreement,
and as it may hereafter be amended, the "Master Lease"), pursuant to which Omega
Healthcare Investors, Inc. is leasing certain assisted living facilities to AHC.

      C.     AHC and Omega (Kansas), Inc. ("Omega-Kansas"), a wholly-owned
subsidiary of Omega Healthcare Investors, Inc., are parties to a Kansas Master
Lease dated as of June 14, 1999, amended by a Forbearance Agreement and
Amendment to Master Leases dated as of January 31, 2002, and a Second Amendment
to Master Leases dated of even date herewith (as amended through and including
the date of this Security Agreement, and as it may hereafter be amended, the
"Kansas Master Lease"), pursuant to which Omega-Kansas is leasing an assisted
living facility located in Kansas to AHC. The Master Lease and the Kansas Master
Lease are referred to together in this Security Agreement as the "Master
Leases".

      D.     Effective June 14, 1999, the Debtor executed a Lease Guaranty (the
"Original Lease Guaranty") in favor of Omega Healthcare Investors, Inc. and
Omega-Kansas, pursuant to which, among other things, the Debtor guaranteed the
obligations of AHC under the Master Leases and the other Transaction Documents
(as that term is defined in the Master Leases, as amended). The Original Lease
Guaranty, and AHC's obligations under the Master Leases and the other
Transaction Documents, were secured by a Security Agreement between AHC and
Secured Party dated June 14, 1999, as amended on January 31, 2002 by a First
Amendment to Security Agreement (as amended, the "Original Security Agreement").



-1-

--------------------------------------------------------------------------------


      E.     On January 22, 2003, the Debtor filed a chapter 11 petition for
reorganization relief in the United States Bankruptcy Court, District of
Delaware (the "Court"), bearing Case No. 03-10254 (MFW) (the "Case"). As of the
date of this Security Agreement, AHC has not filed for bankruptcy.



      F.     On January 24, 2003, the Court entered interim orders (the "Interim
Orders") granting the Debtor certain rights, to which Secured Party filed an
Objection (the "Objection"), together with a Motion for Adequate Protection (the
"Motion for Adequate Protection").



      G.     Omega Healthcare Investors, Inc., Omega-Kansas, AHC, the Debtor and
certain other interested parties agreed to resolve the Objection and the Motion
for Adequate Protection pursuant to the entry of a stipulated order, which was
entered by the Court on March 18, 2003.

      H.     Omega Healthcare Investors, Inc., Omega-Kansas, AHC and the Debtor
have resolved certain other disputes among them pursuant to a Settlement
Agreement dated June 4, 2003 (the "Settlement Agreement"). The execution,
delivery and performance of the Settlement Agreement by Debtor was approved by
the Court pursuant to an order (the "Order") which was entered by the Court on
June 23, 2003, and became a Final Order (as defined in the Settlement Agreement)
on or before July 7, 2003. Pursuant to the Settlement Agreement, the Debtor has
on this day executed and delivered to Omega Healthcare Investors, Inc. and
Omega-Kansas an Amended and Restated Lease Guaranty (the "Guaranty"). The
Settlement Agreement also provides that the Debtor will amend and restate the
Original Security Agreement, as set forth herein.

      NOW, THEREFORE, for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties agree as follows:



ARTICLE I - DEFINITIONS



      This Security Agreement is given in connection with, as an integral part
of, and subject to the Master Leases, the terms of which are incorporated by
this reference. Any capitalized term not defined in this Security Agreement will
have the meaning assigned to such term in the Master Leases. Terms defined in
the Commercial Code (as hereinafter defined) and not otherwise defined in this
Security Agreement or in the Master Leases shall have the meanings ascribed to
those terms in the Commercial Code. In addition to the other definitions
contained herein, when used in this Security Agreement the following terms shall
have the following meanings:

"Collateral" means the collateral described in Article II, Section 2 below.



"Commercial Code" means the Michigan Uniform Commercial Code, as amended.



"Debtor's Personal Property" means (i) any tangible personal property owned by
Debtor and not used at any time in connection



-2-

--------------------------------------------------------------------------------


with the operation of a Facility, (ii) Debtor's proprietary brochures, computers
and computer software and any vehicles and (iii) Debtor's interest, if any, in
any trademarks, service marks, and names used in connection with the Facilities,
including, but not limited to, "Alterra", "Alterra Healthcare Corporation",
"Wynwood", "Crossings", "Sterling House", "Clare Bridge", "Clare Bridge
Cottage", "Wovenhearts", or any combination of the foregoing.



"Facilities" means the assisted living facilities commonly known as:

Alterra Sterling House of Bloomington
3802 South Sare Road
Bloomington, IN 47401

 

Alterra Clare Bridge Cottage of
SW Oklahoma City
10001 South May Avenue
Oklahoma City, OK

Alterra Sterling House of Kokomo
3025 West Sycamore Road
Kokomo, IN 46901

Alterra Clare Bridge Cottage of
Goodlettsville I
3001 Business Park Circle
Goodlettsville, TN 37072

 

Alterra Clare Bridge of Wichita
9191 East 21st Street North
Wichita, KS 67206



Alterra Clare Bridge of Silverdale
1501 NW Tower View Circle
Silverdale, WA 98383

Alterra Clare Bridge Cottage of New Philadelphia
716 Commercial Avenue, SW
New Philadelphia, OH 44663

Alterra Sterling House of Briargate
7560 Lexington Drive
Colorado Springs, CO 80920



ARTICLE II - AGREEMENT



      1.     GRANT OF SECURITY INTEREST. Debtor hereby grants to Secured Party a
continuing security interest in the Collateral to secure the performance of all
obligations and the payment of all amounts now or hereafter due and owing to
Omega Healthcare Investors, Inc. and Omega-Kansas under the Guaranty, plus all
interest, costs, out-of-pocket expenses and reasonable attorneys' fees which may
be made or incurred by Secured Party in the administration and collection
thereof, and in the protection, maintenance and liquidation of the Collateral
(collectively, the "Liabilities"). This Security Agreement shall be and become
effective when, and continue in effect as long as, any Liabilities are
outstanding and unpaid. Except as otherwise permitted pursuant to the terms of
this Security Agreement, Debtor will not sell, assign, transfer, pledge or
otherwise dispose of or encumber any Collateral to any third party while this
Security Agreement is in effect without the prior and express written consent of
Secured Party. Debtor has entered into this Security Agreement subsequent to the
commencement of the Case and the obligations of Debtor under this Security
Agreement constitute post-petition obligations of Debtor.  The Court has
approved the entry by Debtor into this Agreement pursuant to the Order.



-3-

--------------------------------------------------------------------------------


      2.     COLLATERAL. The "Collateral" covered by this Security Agreement is
all of the personal property described below that Debtor now owns or shall
hereafter acquire or create, immediately upon the acquisition or creation
thereof, and which is located at or used in connection with a Facility,
consisting of the following:

(a)     Accounts. To the extent permitted by law and to the extent owned by
Debtor, all accounts, accounts receivable, deposits, prepaid items, documents,
chattel paper, instruments, contract rights (including rights under any
sublease, management agreement or franchise agreement entered into with respect
to a Facility), general intangibles and choses in action (as those terms may be
defined in the Commercial Code), including any right to any refund of any taxes
paid to any governmental authority prior to or after the date of this Security
Agreement, any letters of credit, and drafts under them, given in support of any
Accounts, and all books, records, ledgers, printouts, papers, data, file
materials and information relating to any account debtors in respect thereof,
and/or to the operation of Debtor's business relating to a Facility, and all
rights of access to such books, records, ledgers, printouts, data, file
materials and information, and all property in which such books, records,
ledgers, printouts, data, file materials and information are stored (the
"Accounts"); and

(b)     Inventory. All property, now owned or hereafter acquired, held by or for
Debtor for sale, rent or lease, or furnished or to be furnished by Debtor under
any contract of service, or raw materials or work in process and their products,
or materials used or consumed in its business, including but not limited to all
inventory, goods, raw materials, food, medicine, work in process, finished
goods, tangible property, stock in trade, wares, containers and shelving useful
for storing and merchandise used in, rented, leased or sold in the ordinary
course of business at a Facility; and

(c)     Equipment. All equipment, furniture, fixtures and other personal
property, whether now owned or hereafter acquired by Debtor, located or used in
connection with a Facility, together with all accessions, additions, parts,
attachments, accessories or appurtenances thereto including but not limited to
linens, motor vehicles, machinery, furniture, fixtures and movable equipment,
leasehold improvements, any tools, dies, substitutions, replacements and
appurtenances to them or intended for use with them, and all books and records
now owned or hereafter acquired pertaining to any of the above described
property, except for Debtor's Personal Property; and

(d)     Instruments. Debtor's interest of any kind in any negotiable instrument,
as that term is defined in the Commercial Code, or any other writing which
evidences a right to payment of money and is of a type which is, in the ordinary
course of business, transferred by delivery alone or by delivery with any
necessary endorsement or assignment and arising in connection with a Facility;
and

(e)     Investment Property. All investment property, as that term is defined in
the Commercial Code, now owned or hereafter acquired, including all securities,
whether certificated or uncertificated, security entitlements, securities
accounts, commodity contracts and commodity accounts and arising in connection
with a Facility; and



-4-

--------------------------------------------------------------------------------


(f)     Proceeds. Proceeds of all of the Collateral, including, without
limitation, proceeds of hazard or other insurance policies and eminent domain or
condemnation awards, and any and all instruments, documents, policies and
certificates of insurance, securities, goods, accounts receivable, choses in
action, chattel paper, cash, property and the proceeds thereof (whether or not
the same are Collateral or Proceeds thereof hereunder) owned by Debtor or in
which Debtor has an interest, including but not limited to stock rights,
subscription rights, dividends, stock dividends, stock splits, or liquidating
dividends, and all cash, accounts, chattel paper and general intangibles arising
from the sale, rent, lease, casualty loss or other disposition of the
Collateral, which are now or at any time hereafter in possession or under the
control of Secured Party or in transit by mail or carrier to or from Secured
Party or in the possession of any third party acting on behalf of Secured Party,
without regard to whether Secured Party received the same in pledge, for
safekeeping, as agent for collection or transmission or otherwise, or whether
Secured Party has conditionally released the same, together with any and all
deposits or other sums at any time credited by or due from Secured Party to
Debtor (the "Proceeds"); and



(g)     Insurance Rights. All rights under contracts of insurance now owned or
hereafter acquired covering any of the Collateral; and

(h)     Permits. To the extent permitted by law: (I) the operating licenses for
each of the Facilities, any certificate of need, any other license, permit,
approval or certificate which from time to time may be issued or is required to
be issued by the United States, any state or local government, or any agency or
instrumentality of any of the foregoing with respect to the construction,
installation or operation of any of the Facilities or any portion or component
of any of the Facilities, the providing of any professional or other services by
Debtor, the purchase, sale, dispensing, storage, prescription or use of drugs,
medications or the like by Debtor, or any other operations or businesses of
Debtor at the Facilities; and (II) certifications and eligibility for
participation by Debtor, in respect of its operation of any of the Facilities
and any related businesses or operations, in programs or arrangements of or
reimbursement from any third-party payors, including Medicare and Medicaid; and
(III) all other licenses permits and certificates used or useful in connection
with the ownership, operation, use or occupancy of any of the Facilities; and

(i)     Resident Agreements. To the extent permitted by law, any and all
contracts, authorizations, agreements or consents made by or on behalf of any
patient or resident of any of the Facilities, or any other person seeking or
obtaining services or goods from Debtor, pursuant to which Debtor provides
skilled nursing care, intermediate care and/or assisted living facilities, or
any form of patient or residential care, as well as related services at any of
the Facilities (as such contracts, authorizations, agreements or consents may be
amended, supplemented, renewed, replaced, extended or modified from time to
time); the Resident Agreements includes consents to treatment and assignments of
payment of benefits; and

(j)     Other Property. All other tangible and intangible property of Debtor now
owned or hereinafter acquired by Debtor and located at or used in connection
with a Facility other than the Debtor's Personal Property; and



-5-

--------------------------------------------------------------------------------


(k)     Commercial Tort Claims. All commercial tort claims (as that term is
defined in the Commercial Code) now held or hereinafter acquired by Debtor in
connection with a Facility; and     



(l)     Rights. All rights, remedies, powers and/or privileges of Debtor with
respect to any of the foregoing.

     Except as set forth above, the Collateral does not include Debtor's
Personal Property. The form of a description of the Collateral to be attached to
financing statements to be executed by Debtor is attached hereto as Exhibit A.

      3.     PERFECTION OF SECURITY INTEREST. (a) Debtor hereby irrevocably
authorizes Secured Party, at any time and from time to time, pursuant to the
provisions of this Security Agreement, to take any and all actions Secured Party
may reasonably determine to be necessary to assure that the security interests
granted hereby are and remain perfected, including without limitation, filing
financing statements, continuation statements and amendments thereto that
describe the Collateral as set forth in this Security Agreement or words of
similar effect and which contain any other information required by Part 5 of
Article 9 for the sufficiency or filing office acceptance of any financing
statement, continuation statement or amendment, including whether that Debtor is
an organization, the type of organization and any organization identification
number(s) issued to the Debtor. Debtor agrees to furnish any such information to
Secured Party promptly upon request. Any such financing statements, continuation
statements or amendments may be signed by Secured Party on behalf of Debtor, and
may be filed at any time in any jurisdiction deemed appropriate by Secured
Party. Debtor further agrees to execute and deliver to Secured Party,
concurrently with Debtor's execution of this Security Agreement, and at any time
or times hereafter at the request of Secured Party, all financing statements and
continuation financing statements (where not covered by the first sentence of
this paragraph), assignments, affidavits, reports, notices, letters of
authority, vehicle title notations and all other documents that Secured Party
may reasonably request, in a form reasonably satisfactory to Secured Party, to
perfect and maintain perfected Secured Party's security interests in the
Collateral. Debtor also agrees to make appropriate entries on its books and
records disclosing Secured Party's security interests in the Collateral.

(b)     Other Perfection, etc. Debtor shall at any time and from time to time
while this Security Agreement remains in effect, take such steps as Secured
Party may reasonably request for Secured Party (i) to obtain an acknowledgment,
in form and substance satisfactory to Secured Party, of any bailee having
possession of any of the Collateral that the bailee holds such Collateral for
the benefit of Secured Party, (ii) to obtain "control" of any investment
property, deposit accounts, letter-of-credit rights or electronic chattel paper,
with any agreements establishing control to be in form and substance
satisfactory to Secured Party, and (iii) otherwise to insure the continued
perfection and priority of Secured Party's security interest in any of the
Collateral and of the preservation of its rights therein. Debtor authorizes
Secured Party to file financing statements describing any statutory liens held
by Secured Party.





-6-

--------------------------------------------------------------------------------


4.     WARRANTIES AND COVENANTS. In addition to the warranties, representations
and covenants made by Debtor in the Guaranty, if any, Debtor warrants,
represents and agrees that:

(a)     Debtor is and will be the lawful owner of all of the Collateral, with
the right to subject the owned or leased property to the security interests of
Secured Party hereunder.



(b)     Except as permitted under the Master Leases, there are no other security
interests in the Collateral that are known to Debtor, and there are no financing
statements covering any of the Collateral filed in any public office created by
or known to Debtor prior to the date hereof, except as previously disclosed by
Debtor to Secured Party. Debtor shall defend Secured Party against any claims
and demands of any and all other persons to the Collateral inconsistent with
this Security Agreement.

(c)     Except as permitted under the Master Leases, Debtor shall not conduct
business under any name at the Facilities other than that given above, nor will
Debtor change or reorganize the type of business entity under which it presently
does business, except as permitted under the Master Leases or upon prior and
express written approval of Secured Party, and, if such approval is granted,
Debtor agrees that all documents, instruments and agreements reasonably
requested by Secured Party and relating to such change shall be prepared, filed
and recorded at Debtor's expense before the change occurs.

(d)     Debtor shall not remove any records concerning the Collateral located at
the address set forth above or at the Facilities nor shall it keep any of its
records concerning the same at any other location unless written notice thereof
is given to Secured Party at least ten (10) days prior to the removal of such
records to any new addresses.

(e)     Debtor has the right and power and is duly authorized to enter into this
Security Agreement. The execution of this Security Agreement does not and will
not constitute a breach of any provision contained in any agreement or
instrument to which Debtor is or may become a party or by which Debtor is or may
be bound or affected.

(f)     All of the Collateral is or will be (upon delivery) located at the
Facilities.

(g)     Except as permitted under the Master Leases or hereunder, Debtor shall
not remove the Collateral from the Facilities without Secured Party's prior
written consent and shall not use or permit the Collateral to be used for any
unlawful purpose whatsoever or remove any Collateral from the state in which the
Facilities are located without the prior written consent of Secured Party.

(h)     Debtor's (i) chief executive office is located in the state of
Wisconsin, (ii) location (as that term is defined in Section 9.307 of the
Commercial Code) is the State of Delaware (the "Debtor State"), (iii) exact
legal name is as set forth in the first paragraph of this Security Agreement,
(iv) Taxpayer Identification Number is ____________________, and (v) filing
number with the Debtor State is ______________________.



-7-

--------------------------------------------------------------------------------


5.     COLLECTION OF ACCOUNTS.

(a)     Secured Party hereby authorizes and permits Debtor to collect the
Accounts from its debtors. This privilege may be terminated by Secured Party at
any time after notice from Secured Party upon the occurrence and during the
continuance of a Security Agreement Event of Default and Debtor shall execute,
upon demand therefor, such assignments so as to vest in Secured Party full title
to the Accounts (to the extent permitted under applicable law), and Secured
Party thereupon shall be entitled to and have all of the ownership, title,
rights, securities and guarantees of Debtor with respect thereto, and with
respect to the property evidenced thereby, including the right of stoppage in
transit, and Secured Party may notify any debtor or debtors of the assignments
of the Accounts and collect the same; thereafter, Debtor will receive all
payments on the Accounts as agent of and for Secured Party and will transmit to
Secured Party, on the day of receipt thereof, all original checks, drafts,
acceptances, notes and other evidence of payment received in payment of or on
account of the Accounts, including all cash moneys similarly received by Debtor.
Following revocation of Debtor's rights to collect the Accounts as set forth
herein and upon such delivery to Secured Party, Debtor shall keep all such
remittances separate and apart from Debtor's own funds, capable of
identification as the property of Secured Party, and shall hold the same in
trust for Secured Party. All items or amounts that are delivered by Debtor to
Secured Party on account of partial or full payment or otherwise as Proceeds of
any of the Collateral shall be deposited to the credit of a deposit account at a
financial institution selected by Secured Party (the "Collateral Deposit
Account"), as security for payment of the Liabilities. Debtor shall have no
right to withdraw any funds deposited in the Collateral Deposit Account. Secured
Party may, from time to time, at its discretion, and shall, upon request of
Debtor made no more than once in any week, apply all or any of the then balance,
representing collected funds, in the Collateral Deposit Account, toward payment
of the Liabilities, whether or not then due, in such order of application as
Secured Party may determine, and Secured Party may, from time to time, in its
discretion, release all or any of such balance to Debtor. Debtor, if in default
in the performance of any of the provisions of this Security Agreement will upon
demand by Secured Party, open all mail only in the presence of a representative
of Secured Party, who may take therefrom any remittance on Accounts assigned to
Secured Party. Secured Party or its representatives is hereby authorized to
endorse, in the name of Debtor, any item, howsoever received by Secured Party,
representing any payment on or other proceeds of any of the Collateral, and may
endorse or sign the name of Debtor to any accounts, invoices, assignments,
financing statements, notices to debtors, bills of lading, storage receipts or
other instruments or documents in respect to Accounts or the property covered
thereby requested by Secured Party. Debtor shall promptly give Secured Party,
upon demand, copies of all Accounts, to be accompanied by such information and
by such documents or copies thereof as Secured Party may require. Debtor shall
maintain such records with respect to the Accounts and the conduct and operation
of its business as Secured Party may request, and will furnish to Secured Party
all information with respect to the Accounts and the conduct and operation of
its business, including balance sheets, operating statements and other financial
information, as Secured Party may reasonably request from time to time.



-8-

--------------------------------------------------------------------------------


(b)     Until such time as Secured Party shall notify Debtor of the revocation
of such power and authority by reason of an Event of Default (and effective only
during the continuance thereof), Debtor (i) may, only in the ordinary course of
business, at its own expense, sell, lease or furnish under contracts of service
any of the inventory normally held by Debtor for such purpose; (ii) may use and
consume any raw materials, work in process or materials, the use and consumption
of which is necessary in order to carry on Debtor's business; and (iii) shall,
at its own expense, endeavor to collect, as and when due, all amounts due with
respect to any of the Collateral, including the taking of such action with
respect to such collection as Secured Party may reasonably request or, in the
absence of such request, as Debtor may deem advisable. A sale in the ordinary
course of business shall not include a transfer in partial or total satisfaction
of a debt.



6.     DEFAULT/REMEDIES

(a)     The occurrence of any of the following shall constitute a Security
Agreement Event of Default:

(i)     Debtor fails to pay any of the Liabilities when due that is not cured
within any applicable grace or cure period;

ii)     A default by anyone occurs under the terms of any of the Transaction
Documents that is not cured within any applicable grace or cure period specified
therein;

iii)     Debtor fails to observe or perform any term of this Security Agreement;
or

iv)     Any representation or warranty contained in this Security Agreement is
untrue.

(b)     Whenever a Security Agreement Event of Default shall have occurred and
so long as its continues, Secured Party may exercise from time to time any
rights and remedies, including the right to immediate possession of the
Collateral, available to it under the Transaction Documents, this Security
Agreement or applicable law. Secured Party shall have the right to hold any
property which is at the time of repossession not covered by this Security
Agreement until return is demanded in writing by Debtor. Debtor agrees, in case
of the occurrence of a Security Agreement Event of Default and upon the request
of Secured Party, to assemble, at its expense, all of the Collateral at a
convenient place acceptable to Secured Party and to pay all costs of Secured
Party of collection of all the Liabilities, and enforcement of rights hereunder,
including reasonable attorneys' fees and legal expenses, including participation
in bankruptcy proceedings, and the expenses of locating the Collateral and the
expenses of any repairs to any realty or other property to which any of the
Collateral may be affixed or be a part. If the Collateral is disposed of at a
public sale, the parties agree that a public sale with at least ten (10)
calendar days prior notice to, Debtor and notice to the public by one
publication in a local newspaper is commercially reasonable. If any notification
of intended disposition of any of the Collateral is required by law, such
notification, if mailed, shall be deemed reasonably and properly given if sent
at least ten (10) days before such disposition, by first class mail, postage
prepaid, addressed to Debtor either at the address set forth in the notice
section hereof, or at any other address of Debtor appearing on the records of
Secured Party.



-9-

--------------------------------------------------------------------------------


(c)     TO THE EXTENT PERMITTED BY LAW, DEBTOR AGREES THAT SECURED PARTY SHALL,
UPON THE OCCURRENCE OF ANY SECURITY AGREEMENT EVENT OF DEFAULT, HAVE THE RIGHT
TO PEACEFULLY RETAKE ANY OF THE COLLATERAL. DEBTOR WAIVES ANY RIGHT IT MAY HAVE,
IN SUCH INSTANCE, TO A JUDICIAL HEARING PRIOR TO SUCH RETAKING.

7.     GENERAL

(a)     Time shall be deemed of the essence with respect to this Security
Agreement.

(b)     Secured Party shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if it takes such
action for that purpose as Debtor requests in writing, but failure of Secured
Party to comply with any such request shall not of itself be deemed a failure to
exercise reasonable care. Failure of Secured Party to preserve or protect any
rights with respect to such Collateral against any prior parties shall not be
deemed a failure to exercise reasonable care in the custody and preservation of
such Collateral.

(c)     Any delay on the part of Secured Party in exercising any power,
privilege or right under this Security Agreement, the Master Leases or under any
other instrument or document executed by Debtor in connection herewith shall not
operate as a waiver thereof. No single or partial exercise thereof, or the
exercise of any other power, privilege or right shall preclude other or further
exercise thereof, or the exercise of any other power, privilege or right. The
waiver by Secured Party of any default by Debtor shall not constitute a waiver
of any subsequent defaults but shall be restricted to the default so waived.

(d)     All rights, remedies and powers of Secured Party hereunder are
irrevocable and cumulative, and not alternative or exclusive, and shall be in
addition to all rights, remedies and power is given by the Transaction Documents
or the Commercial Code, or any other applicable laws now existing or hereafter
enacted.

(e)     Whenever the singular is used hereunder, it shall be deemed to include
the plural (and vice-versa), and reference to one gender shall be construed to
include all other genders, including neuter, whenever the context of this
Security Agreement so requires. Section captions or headings used in this
Security Agreement are for convenience and reference only and shall not affect
the construction thereof.

(f)     Whenever possible each provision of this Security Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Security Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Security Agreement.



-10-

--------------------------------------------------------------------------------


(g)     This Security Agreement may be executed in multiple counterparts, each
of which shall be considered an original but all of which, when taken together,
shall constitute one agreement.

(h)     The rights and privileges of Secured Party hereunder shall inure to the
benefit of its successors and assigns, and this Security Agreement shall be
binding on all assigns and successors of Debtor.

(i)     In the event of any action to enforce this Security Agreement or to
protect the security interest of Secured Party in the Collateral, or to protect,
preserve, maintain, process, assemble, develop, insure, market or sell any
Collateral, Debtor agrees to pay the costs owed and expenses thereof, together
with reasonable and documented attorneys' fees (including fees incurred in
appeals and post judgment enforcement proceedings).

(j)     THIS SECURITY AGREEMENT SHALL BE CONSTRUED, AND THE RIGHTS AND
OBLIGATIONS OF DEBTOR AND SECURED PARTY SHALL BE DETERMINED, IN ACCORDANCE WITH
THE LAWS OF THE STATE OF MICHIGAN, EXCEPT THAT THE LAWS OF THE STATES WHERE THE
COLLATERAL IS LOCATED SHALL GOVERN THIS SECURITY AGREEMENT (A) TO THE EXTENT
NECESSARY TO PERFECT AND/OR ENFORCE THE LIENS CREATED BY THIS SECURITY AGREEMENT
AND TO THE EXTENT NECESSARY TO OBTAIN THE BENEFIT OF THE RIGHTS AND REMEDIES SET
FORTH HEREIN WITH RESPECT TO THE COLLATERAL, AND (B) FOR PROCEDURAL REQUIREMENTS
THAT MUST BE GOVERNED BY THE LAWS OF THE STATES IN WHICH THE COLLATERAL IS
LOCATED.

(k)     EFFECTIVE FOLLOWING THE PENDENCY OF THE CASE, DEBTOR CONSENTS TO IN
PERSONAM JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF THE STATES IN WHICH
THE COLLATERAL IS LOCATED AND MICHIGAN AND AGREES THAT ALL DISPUTES CONCERNING
THIS SECURITY AGREEMENT BE HEARD IN THE STATE AND FEDERAL COURTS LOCATED IN THE
STATES IN WHICH THE COLLATERAL IS LOCATED OR IN MICHIGAN. EFFECTIVE FOLLOWING
THE PENDENCY OF THE CASE, DEBTOR AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED
UPON IT UNDER ANY METHOD PERMISSIBLE UNDER THE LAWS OF THE STATES IN WHICH THE
COLLATERAL IS LOCATED OR MICHIGAN, AND DEBTOR IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN THE STATE AND FEDERAL COURTS OF THE STATES

IN WHICH THE COLLATERAL IS LOCATED AND MICHIGAN.



(l)     No amendment to this Security Agreement shall be effective unless the
same shall be in writing and signed by the parties.





-11-

--------------------------------------------------------------------------------


(m)     Nothing contained herein shall be construed as in any way modifying or
limiting the effect of terms or conditions set forth in the Master Leases, but
each and every term and condition hereof shall be in addition thereto.



(n)     All notices required or permitted to be given hereunder shall be given
and deemed effective as provided in the Master Leases. The parties hereby agree
that a notice sent as specified in this paragraph at least ten (10) days before
the date of any intended public sale or the date after which any private sale or
other intended disposition of the Collateral is to be made shall be deemed to be
reasonable notice of such sale or other disposition.

(o)     This Security Agreement amends and restates the Original Security
Agreement in its entirety.



[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



-12-

--------------------------------------------------------------------------------




      IN WITNESS WHEREOF

, the parties have executed this Security Agreement as of the date first written
above.



SECURED PARTY:

OMEGA HEALTHCARE INVESTORS, INC.,
for itself and as collateral agent for Omega


(Kansas), Inc.



By:      /s/ Daniel J. Booth
Name:     Daniel J. Booth
Its:     Chief Operating Officer

DEBTOR:

ALTERRA HEATHCARE CORPORATION

By:      /s/ Kristin A. Ferge
Name:     Kristin A. Ferge
Its:     Vice President of Finance

STATE OF MARYLAND     )
                                               ) ss.
COUNTY OF BALTIMORE)

      The foregoing instrument was acknowledged before me this 2nd day of July,
2003, by Daniel J. Booth, who is a Chief Operating Officer of OMEGA HEALTHCARE
INVESTORS, INC., a Maryland corporation, on behalf of the corporation.



/s/ Judith A. Jacobs
Notary Public, Baltimore County, MD
My commission expires:  5/15/2004



-13-

--------------------------------------------------------------------------------


STATE OF WISCONSIN      )
                                                 ) ss.
COUNTY OF MILWAUKEE)

      The foregoing instrument was acknowledged before me this 3rd day of July,
2003, by Kristin A. Ferge, who is Vice President of Finance of ALTERRA
HEALTHCARE CORPORATION, a Delaware corporation, on behalf of the corporation.









/s/ Patricia C. Sauer
Notary Public, Milwaukee County, WI
My commission expires:2/6/2005



-14-

--------------------------------------------------------------------------------


EXHIBIT A



FORM OF EXHIBIT TO FINANCING STATEMENT



Debtor: Alterra Healthcare Corporation, a Delaware corporation

Secured Party: Omega Healthcare Investors, Inc., a Maryland corporation, for
itself and as collateral agent for Omega (Kansas), Inc., a Kansas corporation

Description of Collateral

      All personal property of Debtor described below, which it now owns or
shall hereafter acquire or create, immediately upon the acquisition or creation
thereof and located at or used in connection with the Facilities listed below,
consisting of the following:

(a)     Accounts. To the extent permitted by law and to the extent owned by
Debtor, all accounts, accounts receivable, deposits, prepaid items, documents,
chattel paper, instruments, contract rights (including rights under any
sublease, management agreement or franchise agreement entered into with respect
to a Facility), general intangibles and choses in action (as those terms may be
defined in the Commercial Code), including any right to any refund of any taxes
paid to any governmental authority prior to or after the date of this Security
Agreement, any letters of credit, and drafts under them, given in support of any
Accounts, and all books, records, ledgers, printouts, papers, data, file
materials and information relating to any account debtors in respect thereof,
and/or to the operation of Debtor's business relating to a Facility, and all
rights of access to such books, records, ledgers, printouts, data, file
materials and information, and all property in which such books, records,
ledgers, printouts, data, file materials and information are stored (the
"Accounts"); and

(b)     Inventory. All property, now owned or hereafter acquired, held by or for
Debtor for sale, rent or lease, or furnished or to be furnished by Debtor under
any contract of service, or raw materials or work in process and their products,
or materials used or consumed in its business, including but not limited to all
inventory, goods, raw materials, food, medicine, work in process, finished
goods, tangible property, stock in trade, wares, containers and shelving useful
for storing and merchandise used in, rented, leased or sold in the ordinary
course of business at a Facility; and

(c)     Equipment. All equipment, furniture, fixtures and other personal
property, whether now owned or hereafter acquired by Debtor, located or used in
connection with a Facility, together with all accessions, additions, parts,
attachments, accessories or appurtenances thereto including but not limited to
linens, motor vehicles, machinery, furniture, fixtures and movable equipment,
leasehold improvements, any tools, dies, substitutions, replacements and
appurtenances to them or intended for use with them, and all books and records
now owned or hereafter acquired pertaining to any of the above described
property, except for Debtor's Personal Property; and



Exhibit A-1

--------------------------------------------------------------------------------


(d)     Instruments. Debtor's interest of any kind in any negotiable instrument,
as that term is defined in the Commercial Code, or any other writing which
evidences a right to payment of money and is of a type which is, in the ordinary
course of business, transferred by delivery alone or by delivery with any
necessary endorsement or assignment and arising in connection with a Facility;
and

(e)     Investment Property. All investment property, as that term is defined in
the Commercial Code, now owned or hereafter acquired, including all securities,
whether certificated or uncertificated, security entitlements, securities
accounts, commodity contracts and commodity accounts and arising in connection
with a Facility; and

(f)     Proceeds. Proceeds of all of the Collateral, including, without
limitation, proceeds of hazard or other insurance policies and eminent domain or
condemnation awards, and any and all instruments, documents, policies and
certificates of insurance, securities, goods, accounts receivable, choses in
action, chattel paper, cash, property and the proceeds thereof (whether or not
the same are Collateral or Proceeds thereof hereunder) owned by Debtor or in
which Debtor has an interest, including but not limited to stock rights,
subscription rights, dividends, stock dividends, stock splits, or liquidating
dividends, and all cash, accounts, chattel paper and general intangibles arising
from the sale, rent, lease, casualty loss or other disposition of the
Collateral, which are now or at any time hereafter in possession or under the
control of Secured Party or in transit by mail or carrier to or from Secured
Party or in the possession of any third party acting on behalf of Secured Party,
without regard to whether Secured Party received the same in pledge, for
safekeeping, as agent for collection or transmission or otherwise, or whether
Secured Party has conditionally released the same, together with any and all
deposits or other sums at any time credited by or due from Secured Party to
Debtor (the "Proceeds"); and

(g)     Insurance Rights. All rights under contracts of insurance now owned or
hereafter acquired covering any of the Collateral; and

(h)     Permits. To the extent permitted by law: (I) the operating licenses for
each of the Facilities, any certificate of need, any other license, permit,
approval or certificate which from time to time may be issued or is required to
be issued by the United States, any state or local government, or any agency or
instrumentality of any of the foregoing with respect to the construction,
installation or operation of any of the Facilities or any portion or component
of any of the Facilities, the providing of any professional or other services by
Debtor, the purchase, sale, dispensing, storage, prescription or use of drugs,
medications or the like by Debtor, or any other operations or businesses of
Debtor at the Facilities; and (II) certifications and eligibility for
participation by Debtor, in respect of its operation of any of the Facilities
and any related businesses or operations, in programs or arrangements of or
reimbursement from any third-party payors, including Medicare and Medicaid; and
(III) all other licenses permits and certificates used or useful in connection
with the ownership, operation, use or occupancy of any of the Facilities; and



A-2

--------------------------------------------------------------------------------


(i)     Resident Agreements. To the extent permitted by law, any and all
contracts, authorizations, agreements or consents made by or on behalf of any
patient or resident of any of the Facilities, or any other person seeking or
obtaining services or goods from Debtor, pursuant to which Debtor provides
skilled nursing care, intermediate care and/or assisted living facilities, or
any form of patient or residential care, as well as related services at any of
the Facilities (as such contracts, authorizations, agreements or consents may be
amended, supplemented, renewed, replaced, extended or modified from time to
time); the Resident Agreements includes consents to treatment and assignments of
payment of benefits; and

(j)     Other Property. All other tangible and intangible property of Debtor now
or hereinafter acquired by Debtor and located at or used in connection with a
Facility other than Debtor's Personal Property (as defined below); and

(k)     Commercial Tort Claims. All commercial tort claims (as that term is
defined in the Commercial Code) now held or hereinafter acquired by Debtor in
connection with a Facility; and     

(l)     Rights. All rights, remedies, powers and/or privileges of Debtor with
respect to any of the foregoing.

Except as set forth above, the Collateral does not include Debtor's Personal
Property.

"Debtor's Personal Property" means (i) any tangible personal property owned by
Debtor and not used at any time in connection with the operation of a Facility,
(ii) Debtor's proprietary brochures, computers and computer software and any
vehicles and (iii) Debtor's interest, if any, in any trademarks, service marks,
and names used in connection with the Facilities, including, but not limited to,
"Alterra", "Alterra Healthcare Corporation", "Wynwood", "Crossings", "Sterling
House", "Clare Bridge", "Clare Bridge Cottage", "Wovenhearts", or any
combination of the foregoing.

The "Facilities" means the assisted living facilities commonly known as:

Alterra Sterling House of Bloomington
3802 South Sare Road
Bloomington, IN 47401

 

Alterra Clare Bridge Cottage of
SW Oklahoma City
10001 South May Avenue
Oklahoma City, OK

Alterra Sterling House of Kokomo
3025 West Sycamore Road
Kokomo, IN 46901

Alterra Clare Bridge Cottage of
Goodlettsville I
3001 Business Park Circle
Goodlettsville, TN 37072

 

Alterra Clare Bridge of Wichita
9191 East 21st Street North
Wichita, KS 67206



Alterra Clare Bridge of Silverdale
1501 NW Tower View Circle
Silverdale, WA 98383

Alterra Clare Bridge Cottage of New Philadelphia
716 Commercial Avenue, SW
New Philadelphia, OH 44663

Alterra Sterling House of Briargate
7560 Lexington Drive
Colorado Springs, CO 80920

 